Case 13-36206        Doc 48     Filed 10/18/18     Entered 10/18/18 10:35:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36206
         Nathaniel C Blancett
         Shanda B Blancett
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/12/2013.

         2) The plan was confirmed on 12/13/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/27/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $249,250.00.

         10) Amount of unsecured claims discharged without payment: $116,510.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36206      Doc 48    Filed 10/18/18        Entered 10/18/18 10:35:00                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $13,500.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $13,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,990.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $623.43
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,613.43

 Attorney fees paid and disclosed by debtor:                $1,010.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC              Unsecured            NA     26,939.91        26,939.91       3,121.33        0.00
 BANK OF AMERICA                 Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP                Unsecured      5,092.96       5,127.96         5,127.96        594.14        0.00
 BECKET & LEE LLP                Unsecured         493.30        528.30           528.30          61.21       0.00
 COMENITY BANK                   Unsecured         150.00        239.56           239.56          27.76       0.00
 CONSUMERS COOPERATIVE CU        Secured             0.00          0.00             0.00           0.00       0.00
 CONSUMERS COOPERATIVE CU        Unsecured     22,930.19     23,088.35        23,088.35       2,675.08        0.00
 CONSUMERS COOPERATIVE CU        Unsecured      9,971.00     10,004.82        10,004.82       1,159.19        0.00
 DISCOVER BANK                   Unsecured         743.32        789.76           789.76          91.50       0.00
 OAC                             Unsecured            NA         748.02           748.02          86.67       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      4,212.05       4,288.82         4,288.82        496.91        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         911.64        985.64           985.64        114.20        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      9,380.71       9,380.71         9,380.71      1,086.88        0.00
 CHICAGO TRIBUNE                 Unsecured          28.80           NA               NA            0.00       0.00
 CONSOLIDATED PATH CONSULTANT    Unsecured          47.23           NA               NA            0.00       0.00
 LURIE CHILDRENS HOSPITAL        Unsecured         632.19           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured          73.39           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured          16.00           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured         104.00           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured         368.00           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured          29.00           NA               NA            0.00       0.00
 ALEXIAN BROTHERS MEDICAL CENT   Unsecured         231.02           NA               NA            0.00       0.00
 ALLIANCE LABORATORY PHYSICIAN   Unsecured         732.02           NA               NA            0.00       0.00
 SALLIE MAE CARD SERVICES        Unsecured     26,626.95            NA               NA            0.00       0.00
 US BANK                         Unsecured     11,503.66            NA               NA            0.00       0.00
 USA MOBILITY WIRELESS           Unsecured          22.70           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36206      Doc 48        Filed 10/18/18    Entered 10/18/18 10:35:00                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
 NORTH SHORE ALLERGY & ASTHMA    Unsecured         149.00           NA           NA             0.00        0.00
 NORTH SHORE UNIVERSITY HEALTH   Unsecured         112.78           NA           NA             0.00        0.00
 NORTH SHORE UNIVERSITY HEALTH   Unsecured           5.83           NA           NA             0.00        0.00
 NORTH SHORE UNIVERSITY HEALTH   Unsecured         289.16           NA           NA             0.00        0.00
 OPTIMUM OUTCOMES                Unsecured          94.90           NA           NA             0.00        0.00
 TD BANK USA NA                  Unsecured      3,000.00       3,099.14     3,099.14         359.08         0.00
 VISTA MEDICAL CENTER            Unsecured            NA         108.95       108.95           12.62        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $85,329.94           $9,886.57                  $0.00


 Disbursements:

        Expenses of Administration                             $3,613.43
        Disbursements to Creditors                             $9,886.57

 TOTAL DISBURSEMENTS :                                                                        $13,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-36206        Doc 48      Filed 10/18/18     Entered 10/18/18 10:35:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
